Citation Nr: 9908397	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the evaluation of the service-
connected lumbosacral strain from zero to 10 percent, 
effective from February 1994.  

By rating decision dated in July 1948, the RO granted service 
connection for arthritis deformans of the right ankle and 
cervical spine with limitation of motion of the cervical 
vertebrae.  In a September 1949 rating decision, the RO noted 
that examination revealed clinical findings of rheumatoid 
arthritis of the cervical spine, although X-ray findings were 
negative, and continued the evaluation for arthritis of the 
cervical spine.  The right ankle arthritis deformans was not 
listed as a service connected disability.  In an October 1952 
rating decision, the RO noted that arthritis was not found on 
the last examination and recharacterized the service-
connected arthritis of the lumbar and cervical spine as 
"strain low back."  This rating decision also did not 
include any mention of the right ankle arthritis deformans.  
In an October 1952 letter, the veteran was informed only that 
the evaluation of his service-connected "low back strain" 
had been decreased and that he had 60 days to submit evidence 
showing why the reduction should not be made.  It does not 
appear that a severance action was ever taken regarding the 
cervical spine and right ankle arthritis under VAR 1009(D) 
(1951) (the predecessor of 38 C.F.R. § 3.105(d) (1998)) on 
the basis of a changed diagnosis or otherwise.  See also The 
United States Veterans' Administration Schedule for Rating 
Disabilities, 1945 Edition, pages 4, 5: paragraph 13 (1946) 
(the predecessor of 38 C.F.R. § 4.13).  

In a November 1992 statement, the veteran requested 
consideration for entitlement to service connection for 
rheumatoid arthritis of several body parts, including the 
right ankle and the cervical spine.  In an August 1994 
statement, he stated that he was seeking reinstatement of 
service connection for arthritis of several body parts, 
including the cervical spine and right ankle.  By rating 
decision dated in May 1995, the RO denied entitlement to 
service connection for "rheumatoid arthritis of multiple 
joints" and for "degenerative arthritis of multiple 
joints."  The veteran was informed of this determination in 
June 1996.  However, neither the May 1995 rating decision nor 
the June 1995 letter specifically mentioned the cervical 
spine or right ankle.  In an August 1996 statement, the 
veteran again asserted that he had incurred arthritis of the 
cervical spine in service.  In an October 1996 letter, the RO 
informed the veteran that his claim for service connection 
for arthritis of the cervical spine had been finally denied 
by the May 1995 rating decision, that new and material 
evidence was required to reopen the claim, and that he had 
not submitted sufficient evidence to reopen the claim for 
service connection for the cervical spine.  At the August 
1997 hearing before a member of the Board at the RO, the 
veteran testified that he had neck pain.  

The issue of service connection for arthritis of the cervical 
spine was referred to the RO for appropriate action in the 
introduction of the Board's November 1997 remand.  However, 
the RO did not address this matter.  Although the RO denied 
entitlement to service connection for degenerative and 
rheumatoid arthritis of "multiple joints" in May 1995, the 
cervical spine and right ankle were never specifically 
mentioned.  In light of the aforementioned procedural 
irregularities, the Board now refers the issues of service 
connection for arthritis of the cervical spine and right 
ankle to the RO for prompt and appropriate action, to include 
consideration of the service medical records; the July 1948, 
September 1949, and October 1952 rating decisions; VAR 
1009(D); The United States Veterans Administration Schedule 
for Rating Disabilities, 1945 Edition, pages 4, 5: paragraph 
13 (1946); 38 C.F.R. §§ 3.105(d), 4.13; and the post-service 
evidence of injuries to the spine, including a whiplash 
injury. 


REMAND

In November 1997, the Board remanded this matter to the RO 
for further development, to include obtaining all VA and 
private treatment records dated since September 1994 that had 
not already been obtained, affording the veteran a VA 
orthopedic examination, consideration of entitlement to 
secondary service connection for low back disabilities other 
than lumbosacral strain pursuant to Allen v. Brown, 7 Vet. 
App. 439 (1995), and consideration of 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59 (1998); and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran and his representative have asserted that the 
veteran's arthritis of the lumbar spine is part of his 
service-connected low back disability.  The service medical 
records show that a Medical Board recommended that the 
veteran be discharged with a diagnosis that included 
arthritis deformans of the lumbar spine.  In March 1948, he 
was discharged as unfit for service.  By rating decision 
dated in July 1948, the RO granted service connection for 
arthritis deformans of the lumbar spine with limitation of 
motion.  In a September 1949 rating decision, the RO stated 
that examination had revealed positive clinical findings of 
rheumatoid arthritis of the lumbar spine although X-rays were 
negative.  The evaluation assigned for the arthritis of the 
lumbar spine was continued.  However, in an October 1952 
rating decision, the RO noted that arthritis was not found on 
recent medical examination and recharacterized the service-
connected low back disability as a low back strain (formerly 
diagnosed as arthritis of the lumbar spine).  In an October 
1952 letter, the RO only informed the veteran that the 
evaluation of his service-connected low back strain had been 
reduced and afforded him 60 days to submit evidence showing 
that the reduction should not be made.  The Board notes that 
it does not appear that a severance action was taken under 
VAR 1009(D) (1951) (the predecessor of 38 C.F.R. § 3.105(d)) 
on the basis of a changed diagnosis or otherwise.  See also 
The United States Veterans' Administration Schedule for 
Rating Disabilities, 1945 Edition, pages 4, 5: paragraph 13 
(1946) (the predecessor of 38 C.F.R. § 4.13). 

In November 1992, the veteran requested that the RO consider 
entitlement to service connection for rheumatoid arthritis of 
the lumbar spine and, in August 1994, he requested 
"reinstatement for arthritis" of the lumbar spine.  By 
rating decision dated in May 1995, the RO denied entitlement 
to service connection for rheumatoid arthritis of "multiple 
joints" and for degenerative arthritis of "multiple 
joints."  However, lumbar spine arthritis was never 
specifically mentioned in that rating decision or in the June 
1995 letter informing him of that determination.  In his 
August 1996 substantive appeal, the veteran again stated that 
he incurred arthritis of the lumbar spine in service.  By 
letter dated in October 1996, the RO informed the veteran 
that his claim for service connection for arthritis of the 
lumbar spine had been finally denied in May 1995, that new 
and material evidence was required to reopen the claim, and 
that he had not submitted evidence sufficient to reopen this 
claim.  

In the November 1997 remand, the Board specifically 
instructed the RO to consider the September 1949 rating 
decision which shows that service connection was in effect 
for arthritis of the lumbar spine.  It does not appear that 
the RO did so. Additionally, the April 1998 VA examiner 
reported that he had reviewed the veteran's claims file and 
medical records and diagnosed lumbar degenerative 
osteoarthritis, secondary to inservice trauma.  The Board 
finds that the RO must specifically address the issue of 
whether degenerative and/or rheumatoid arthritis of the 
lumbar spine is a service-connected disorder.  The RO should 
specifically address the fact that "arthritis deformans" 
and "arthritis" of the lumbar spine was rated as a service-
connected disorder prior to the October 1952 rating decision 
which recharacterized the veteran's low back disorder as low 
back strain and the fact that no severance action was ever 
conducted pursuant to VAR 1009(D) (now 38 C.F.R. § 3.105(d)); 
and The United States Veterans' Administration Schedule for 
Rating Disabilities, 1945 Edition, pages 4, 5: paragraph 13 
(1946) (now 38 C.F.R. § 4.13).  Additionally, the RO should 
consider VAOPGCPREC 13-92, 57 Fed. Reg. 49746 (1992), in 
which the VA General Counsel stated that modification of the 
applicable diagnostic code from the diagnostic code for 
degenerative arthritis to that for traumatic arthritis is not 
prohibited because it was based on medical evidence of record 
and because service connection for the disability in question 
(low back disability) was not severed.  In effect, this 
precedent opinion stated that protection of service 
connection under 38 U.S.C.A. § 1159 (West 1991) is for the 
disability, not the diagnosis. 

The veteran and the representative also seek to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the low back.  By letter dated in November 
1996, the RO stated that the additional medical evidence that 
had been submitted was duplicative of evidence considered 
prior to the last final decision regarding this issue.  
However, the Board notes that it does not appear that the 
April 1969 statement from Dr. W.S., the November 1966 letter 
from Dr. H.S., or the January 1968 letter from Dr. R.S. were 
of record prior to October 1996.  In the July 1997 written 
statement in lieu of VA Form 646, the representative 
essentially argued that the claim for service connection for 
degenerative disc disease of the low back should be reopened.  
At the August 1997 hearing before a member of the Board a the 
RO, the representative asserted that service connection was 
warranted for back disorders other than the lumbosacral 
strain because the service-connected back disorder 
(lumbosacral strain) had aggravated the additional back 
disorders pursuant to Allen.  Hearing Transcript at 10.  

In the November 1997 remand, the Board instructed the RO to 
adjudicate the issue relating to entitlement to secondary 
service connection for low back disabilities other than 
lumbosacral strain, with specific consideration of Allen.  It 
is noted that the April 1998 VA examiner diagnosed 
radiculopathy of both legs, secondary to herniated nucleus 
pulposus at L5-S1; "injury sustained while in the service in 
1946."  The VA examiner reported that he had reviewed the 
veteran's claims file and medical records; however, he also 
later stated that service medical records were not available 
for his review.  In a September 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for degenerative disc disease 
of the low back.  In the March 1999 appellant's brief, the 
representative asserted that service connection was warranted 
for all low back disorders, to include degenerative changes, 
narrowing of L4-5, and herniated nucleus pulposus L5-S1.  

The Board finds that the July 1997 written presentation 
constitutes a timely notice of disagreement with the November 
1996 letter in which the RO essentially determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for degenerative disc disease of 
the low back.  See 38 C.F.R. § 20.201 (1998).  The RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses this issue and the Board finds that 
a remand for this action is necessary.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (1998); see also Manlincon v. West, 
No. 97-1467 (U.S. Vet. App. Mar. 12, 1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).

When a service-connected disability aggravates but is not the 
proximate cause of a nonservice-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  Allen.  In 
the November 1997 remand, the Board instructed the RO to 
address the issue of whether secondary service connection was 
warranted for a low back disability other than the 
lumbosacral strain pursuant to Allen.  It does not appear 
that the RO addressed this matter.  

In the September 1998 rating decision, the RO concluded that 
new and material evidence had not been received to reopen the 
claim for service connection for low back degenerative disc 
disease in part because the evidence submitted since the last 
final determination did not present a reasonable possibility 
of changing the outcome, relying on the interpretation of 
38 C.F.R. § 3.156(a) (1998) provided by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  Because that interpretation of 
38 C.F.R. § 3.156(a) was recently overruled by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998), a remand is warranted for 
application of section 3.156(a) as set forth in Hodge.  See 
Pylman v. West, 12 Vet App 65 (1998); Henderson v. West, 12 
Vet. App. 11 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With respect to the issue of whether new and material 
evidence has been presented, the credibility of the evidence 
is generally to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  It is noted that the April 1998 VA 
examiner found that all lumbar spine disorders, including 
degenerative osteoarthritis and herniated nucleus pulposus 
with radiculopathy, were related to service.  The examiner 
then reported that the veteran's profound weakness, pain, and 
limited ability to walk were all "secondary to the injuries 
he sustained while in the service" and that his current 
disability is "all attributable to his initial lesion while 
in the navy."  Although the examiner stated that he had 
reviewed the claims file, he later stated that service 
medical records were not available for his review.  

With respect to entitlement to an increased evaluation for 
the service-connected lumbosacral strain, the Board notes 
that the veteran's service-connected low back disability does 
not currently include degenerative disc disease or herniated 
nucleus pulposus and finds that the April 1998 VA examination 
report did not include many of the findings requested in the 
Board's November 1997 remand.  The April 1998 VA examiner did 
not address whether the service-connected lumbosacral strain 
causes functional impairment due to pain, pain on use or 
during flare-ups, impaired coordination, pain on movement, 
excess fatigue, or weakness.  The VA examiner did not comment 
regarding whether pain due to the service-connected low back 
disorder, supported by adequate pathology and evidence of the 
veteran's visible behavior, resulted in functional loss or 
whether there was adequate pathology due to the service-
connected low back disorder to support the veteran's 
subjective complaints.  Finally, the VA examiner did not 
report what constitutes normal range of motion of the low 
back.  Therefore, the Board finds that an additional VA 
examination is necessary.  See 38 C.F.R. §§ 4.2, 4.70 (1998).  

Additionally, the Board notes that the records does not 
include a statement of the case which includes the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (1998).

By letter dated in December 1997, the RO requested that the 
veteran report all medical treatment that he had received for 
any medical condition associated with his back since 
September 1994.  In January 1998, the veteran reported that 
all of his treatment had been at the Reno, Nevada VAMC and he 
reported dates of treatment from May 1994 through October 
1997 and a future appointment in February 1998.  Later in 
January 1998, the RO requested that the Reno, Nevada VAMC 
provide all outpatient treatment records dated from May 1996 
to present.  The Board notes that the remand specifically 
stated that all records since September 1994 were to be 
obtained.  As the RO has not complied with the remand 
instructions, an additional remand is necessary.  Stegall v. 
West, 11 Vet App 268 (1998).  

Finally, on several occasions, the veteran reported that he 
had received treatment at the Long Beach, California VAMC in 
the 1960's and 1970's.  The Board notes that the record 
includes treatment records dated from October 1973 to October 
1974 from that facility.  However, the Board finds that the 
RO should ensure that all pertinent treatment records are 
obtained from that VA facility.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for an increased evaluation for his 
service-connected low back strain and his 
application to reopen his claim for 
service connection for degenerative disc 
disease of the low back.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain all identified 
evidence that has not already been 
obtained, specifically to include all 
records not already obtained from the 
Reno, Nevada VAMC from September 1994 to 
present and all relevant records from the 
Long Beach, California VA Hospital. 

2.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issue of 
whether new and material evidence has 
been received to reopen the claim for 
service connection for low back 
disability other than lumbosacral strain, 
including degenerative disc disease of 
the low back.  If in order, the claim 
should be readjudicated with 
consideration of all evidence received 
since the last final determination and 
with consideration of 38 C.F.R. §§ 3.156, 
3.310 (1998); Allen; Justus; and Hodge.  
In any event, if the claim remains 
denied, a statement of the case must be 
issued which addresses this issue and 
includes all relevant laws and 
regulations.  The veteran must be advised 
of the time in which he may file a 
substantive appeal.  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board. 

3.  The RO should make a specific 
determination as to whether degenerative 
and rheumatoid arthritis of the lumbar 
spine are service connected disabilities.  
The RO should specifically consider the 
July 1948, September 1949, and October 
1952 rating decisions; VAR 1009(D) 
(1951); The United States Veterans' 
Administration Schedule for Rating 
Disabilities, 1945 Edition, pages 4, 5: 
paragraph 13 (1946); 38 C.F.R. 
§§ 3.105(d), 3.310, 4.13; VAOPGCPREC 13-
92; and Allen.  If the RO determines that 
degenerative and rheumatoid arthritis of 
the lumbar spine are not service 
connected disabilities, the veteran 
should be informed of his appellate 
rights.  

4.  Thereafter, the veteran should be 
scheduled for orthopedic and neurological 
examinations, to determine the current 
nature and severity of the veteran's 
service-connected low back disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners pursuant to 
conduction and completion of the 
examinations.  Any indicated studies, 
including X-rays, should be performed.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  

The examiners should correlate their 
findings and express an opinion as to the 
degree of probability that any low back 
disabilities other than lumbosacral 
strain that are identified are 
etiologically related to service or to 
the service-connected lumbosacral strain, 
by causation or aggravation.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

The examiners should specifically report 
active and passive range of motion of the 
lumbosacral spine, report what normal 
range of motion of the lumbosacral spine 
is, and state whether there is ankylosis 
of the lumbosacral spine.  If possible, 
the examiners should report the extent of 
any impairment found that is attributable 
solely to the service-connected 
lumbosacral strain (and any other low 
back disabilities that have been found to 
be related to service).  If this is not 
possible, the examiners should so state.

The orthopedic examiner should address 
the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, and painful motion 
attributable to the service-related low 
back disability, including on use and 
during flare-ups.  The examiner should 
determine whether the veteran's service-
connected low back disorder(s) causes 
pain on use, weakened movement, excess 
fatigability, and incoordination, painful 
motion, and pain with use.  All indicated 
tests and studies should be performed, 
including active and passive range of 
motion of the low back with an 
explanation as to what is the normal 
range of motion.  The examiner should 
also express an opinion as to whether 
there is adequate pathology due to the 
service-connected low back disorder(s) to 
support the veteran's subjective 
complaints. 

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall.  Any 
additional necessary development should 
likewise be conducted. 

6.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295; DeLuca.  If the claim remains 
in a denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations, specifically to include 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295, and a 
full discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 13 -


